In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-3741
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

MARCUS D. THOMPSON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
         No. 15-CR-30146 — Michael J. Reagan, Chief Judge.
                     ____________________

      ARGUED APRIL 18, 2017 — DECIDED JULY 28, 2017
                ____________________

   Before EASTERBROOK, KANNE, and ROVNER, Circuit Judges.
   KANNE, Circuit Judge. In June 2015, a fifteen-year-old girl
got into a heated argument with her father, causing her to
run away from home with nothing but a bag full of clothes.
She was distraught, insecure, and alone. At her lowest point,
she planned to kill herself by jumping off of a bridge.
     Marcus Thompson found her on the streets of Madison,
Illinois and decided to prey on her vulnerability. He asked
2                                                    No. 16-3741

her if she wanted to make some money as a model and
promised to help her obtain modeling work. Being the naïve
and impressionable teenager that she was, she got into his
truck and agreed to ride away with him.
    Unbeknownst to her, however, Thompson had different
plans. He drove the girl to Farmington, Missouri to pick up
his wife. He and his wife then stole a camper, and the three
embarked on a six-week odyssey of sexual exploitation in
which he sold the girl’s sexual services to at least fifteen men
across three states. Thompson himself had sex with the girl
at least five times, knowing full well that she was a minor.
   Thompson’s prostitution operation was sophisticated. He
and his wife took numerous sexually suggestive pictures of
the girl (including one nude picture) and posted them on
Backpage.com—a website used for advertising commercial
sex acts. When men responded to the advertisements, he
would arrange for them to have sex with the girl in nearby
hotels. He used a sliding fee scale, charging them $60 for 15
minutes, $100 for 30 minutes, $200 for an hour, and $800 for
the day with the girl. And he allowed the men to take pic-
tures and videos of her for an additional cost.
    Thompson also took steps to impede any attempts to res-
cue the girl. For instance, he hid the girl’s face in the pictures
he posted online so that no one would recognize her. And he
told her to ask prospective customers if they were cops; to
confirm that they were not cops, she would have them touch
her vagina before she agreed to have sex with them.
   Thompson used fear to ensure the girl’s complicity in his
depraved enterprise. For example, he threatened the girl af-
No. 16-3741                                                 3

ter she refused to have anal sex with a customer. He also
threatened her after she tried to escape.
   When Thompson was done with the girl, he sold her to a
truck driver for $2000. The driver ultimately returned her to
Thompson. Thompson then gave the girl to a different truck
driver who drove her back to Illinois. There, she was able to
contact her family and to obtain medical attention.
    Thompson was apprehended soon after. On September 8,
2015, a grand jury returned a two-count indictment charging
him with sex trafficking of a child by force, fraud, or coer-
cion and conspiracy to do the same in violation of 18 U.S.C.
§ 1591(a)(1)–(2), (b)(1)–(2) and § 1594(c). He pled guilty to
these crimes without a plea deal.
   On October 12, 2016, the district court held a sentencing
hearing. Throughout the hearing, the court referenced
Thompson’s presentence report, which recites the facts re-
counted above. Thompson admitted that he read the report
with his attorney and certified that everything in it is true,
correct, and accurate. The court then accepted the report and
adopted its factual findings.
     The court used the report to calculate Thompson’s guide-
lines range of 360 months to life imprisonment. The court
then analyzed the § 3553 factors, recounting the heinous na-
ture of Thompson’s crime; Thompson’s wanton disrespect
for the law and the need for deterrence; the unspeakable
physical and emotional damage to the victim, including the
recurrent harm of having pornographic images of her forev-
er circulated on the internet; the lack of meaningful mitigat-
ing factors; and Thompson’s tepid acceptance of responsibil-
ity. The court offered to expound further on the § 3553 fac-
4                                                   No. 16-3741

tors, but Thompson expressly declined this offer. In the end,
the court imposed a life sentence.
  Thompson appealed, raising several issues—none of
which have merit.
    The first issue is whether Thompson made a knowing
and voluntary guilty plea. To address this issue, we consider
“(1) the complexity of the charge; (2) the defendant’s level of
intelligence, age, and education; (3) whether the defendant
was represented by counsel; (4) the judge’s inquiry during
the plea hearing and the defendant’s statements; and (5) the
evidence proffered by the government.” United States v.
Woodard, 744 F.3d 488, 495 (7th Cir. 2014) (quoting United
States v. Blalock, 321 F.3d 686, 688–89 (7th Cir. 2003)). The law
also requires a district court to ensure that the defendant
understands his rights. Fed. R. Crim. P. 11(b).
    The court conducted a thorough and proper plea collo-
quy. At the outset, the court ensured that Thompson was
proficient in English, had no mental issues, and was able to
think clearly. The court then told Thompson that he could
seek clarification at any time if anything confused him.
Thompson was also free to confer with his counsel at any
time, and the court ensured that he was satisfied with his
counsel’s representation. Before the court accepted the plea,
it made sure that Thompson understood his constitutional
and Rule 11 rights, the charges and evidence against him,
and the penalties he faced. Thompson said that he under-
stood these things and agreed that the government could
prove its case. After finding that Thompson was competent
to plead guilty, the court accepted his plea.
No. 16-3741                                                   5

    We agree that Thompson was competent to plead guilty.
Although he was a high school dropout, he was intelligent
enough to operate a sophisticated online prostitution scheme
with fixed and variable prices, all while evading detection
from authorities. Thompson had also pled guilty to crimes
nine times before, so this wasn’t his first rodeo. Moreover,
throughout the entire process, Thompson never once hesi-
tated or sought clarification. These facts show that he know-
ingly and voluntarily pled guilty. Thus, the court committed
no error in accepting his plea.
   The next issue is whether the court determined that there
was a factual basis for Thompson’s guilty plea before enter-
ing judgment. Rule 11 permits the court to establish a factual
basis “from anything that appears on the record.” United
States v. LeDonne, 21 F.3d 1418, 1424 (7th Cir. 1994).
    The record overwhelmingly supports Thompson’s con-
victions. As noted above, the government charged Thomp-
son with sex trafficking of a child by force, fraud, or coercion
and conspiracy to do the same. Before pleading guilty,
Thompson signed a document titled “Stipulation of Facts.”
(R. 49.) The document states that Thompson “enticed” a mi-
nor “to enter into his vehicle in Madison, Illinois, with the
promise of helping her attain modeling work.” (R. 49 at 1.)
Thompson then picked up his wife, and the two agreed to
prostitute the girl. These facts show conspiracy. They also
show that Thompson used the promise of modeling work
“to cause [a] person to engage in a commercial sex act.” 18
U.S.C. § 1591(a)(2). Because modeling work was never in the
cards, the “the offense was effected by means of … fraud.”
18 U.S.C. § 1591(b).
6                                                   No. 16-3741

    At any rate, aside from sex trafficking by fraud, the facts
in Thompson’s presentence report show sex trafficking by
force. See United States v. Arenal, 500 F.3d 634, 638 (7th Cir.
2007) (noting that a district court may consider “information
contained in the [presentence report] to establish a factual
basis before entry of judgment and imposition of sentence”).
The report notes that Thompson twice threatened the vic-
tim—once when she denied a customer anal sex and once
when she tried to escape from her sexual enslavement. Dur-
ing sentencing, Thompson certified that the facts contained
in the report are true. Thereafter, the court adopted the re-
port’s factual findings. Accordingly, there is a sufficient basis
for Thompson’s convictions.
   The final issue is whether the court imposed a reasonable
sentence. We review claims of procedural error in sentencing
de novo, and we review challenges to a sentence’s overall
substantive reasonableness for abuse of discretion. United
States v. Nania, 724 F.3d 824, 830 (7th Cir. 2013).
   Thompson contends that, during sentencing, the court
committed numerous procedural errors, rendering his life
sentence unreasonable. Specifically, he claims that the court
erred by (1) refusing to consider a two-page summary of
case law providing information about sentences imposed on
similarly situated defendants; (2) concluding that Thomp-
son’s cognitive difficulties and childhood adversity were not
mitigating; (3) finding that Thompson threatened the victim
with force; (4) calling Thompson a “pedophile” and a “sexu-
al predator”; and (5) considering information outside the
record. We disagree that these were errors.
   First, there was no error in refusing to consider Thomp-
son’s two-page summary of case law addressing the § 3553
No. 16-3741                                                   7

sentencing-disparity factor. Thompson gave that summary
to the court halfway through his sentencing hearing. As the
court explained, it had no time to research the summary’s
underlying cases or even give the summary itself any sort of
thoughtful review. In any event, the court imposed a within-
guidelines sentence, thereby neutralizing the risk of unwar-
ranted sentencing disparities. See United States v. Blagojevich,
854 F.3d 918, 921 (7th Cir. 2017) (noting that “the Sentencing
Guidelines are themselves an anti-disparity formula,” so “to
base a sentence on a properly determined Guidelines range
is to give adequate consideration to the relation between the
defendant’s sentence and those of other persons”).
    Second, the court committed no error when it declined to
credit Thompson’s cognitive difficulties and childhood ad-
versity as mitigating. The court found that Thompson’s ap-
parent cognitive difficulties did not prevent him from ob-
taining a commercial driver’s license, discerning right from
wrong, or operating a successful (albeit sordid) business
venture. And as for Thompson’s childhood adversity—
namely, his mother’s drug abuse and father’s incarceration—
Thompson has not shown how he is different from so many
other criminal defendants who have been punished for their
crimes. See United States v. Hull, 608 F.3d 340, 347 (7th Cir.
2010). Although the court could have credited Thompson’s
mitigating evidence, it did not have to do so.
   Third, it was not error to find that Thompson threatened
the victim with force. Indeed, Thompson admitted as much
by conceding the truth of the facts in his presentence report,
which states that Thompson twice threatened the victim.
   Fourth, the court did not err by calling Thompson a “pe-
dophile” and a “sexual predator.” The court based these
8                                                  No. 16-3741

characterizations on the facts in the record. Those facts show
that Thompson had sex with a fifteen-year-old girl at least
five times. They also show that Thompson sold the girl’s
sexual services to numerous men and allowed those men to
videotape their sexual acts with her. Suffice it to say that the
court’s characterizations were accurate.
     Finally, the court properly considered information out-
side the record. During sentencing, the court explained that
it sometimes reviews information submitted during discov-
ery to confirm that the defendant’s presentence report is ac-
curate. Nevertheless, the court assured the parties that it
would “stick to the information in the [p]resentence
[r]eport” when sentencing Thompson. (R. 93 at 10.) To the
extent that the court occasionally referred to evidence out-
side the record, there was no prejudice because the facts in
the record upon which the court relied overwhelmingly jus-
tified its decision to impose a life sentence.
    A life sentence is undoubtedly a harsh penalty—one that
Thompson sought to evade by pleading guilty. Even so, ac-
cepting responsibility can get you only so far. Thompson
preyed upon a vulnerable fifteen-year-old girl, subjecting
her to systematic forcible and statutory rape, child pornog-
raphy, and other forms of sexual abuse. He used the girl not
only as an instrument to make money but also for his own
personal sexual gratification. The damage done to her is un-
speakable, and perhaps permanent. Thompson has earned
his life sentence.
    For these reasons, we AFFIRM.